In re Camper, James W.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 371-491; to the Court of Appeal, Fourth Circuit, No. 99 K 527
Denied. Moot. Department of Public Safety and Corrections officials report that they have recomputed relator’s sentences to reflect that he has served them concurrently to completion and to reflect that relator has no further supervision obligation. In addition, the Department of Probation and Parole has been informed *353that relator is no longer to be under supervision.
JOHNSON, J., not on panel.